Title: To James Madison from James Monroe, 21 August 1813
From: Monroe, James
To: Madison, James


Dear Sir
Washington Augt 21. 1813.
Nothing new has occurr’d, except the arrival of General Bloomfield, with whom I have had much conversation, & whom find well disposed to forward, all in his power, the measures necessary to the defense of the district confided to him.
I enclose you a letter to genl Mason from Mr Skinner, which you will be so good as to return, after perusing. Respectfully yr friend
Jas Monroe
